IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

 TINA L. MILAM, ET AL. V. TITLEMAX OF MEMPHIS AND DEALER'S
           AUTOMOBILE AUCTION OF THE SOUTH, LLC

                   Direct Appeal from the Circuit Court for Shelby County
                    No. CT00210412        John R. McCarroll, Jr., Judge


                     No. W2012-02209-COA-R3-CV - Filed April 23, 2013




        Because the order appealed is not a final judgment, we dismiss this appeal for lack of
jurisdiction.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

A LAN E. H IGHERS, P.J.W.S., D AVID R. F ARMER, J., AND H OLLY M. K IRBY, J.

Tina L. Milam, Appellant/Plaintiff, self-represented.

Paul Neil Royal, Memphis, Tennessee, for Appellee/Defendant, Titlemax of Tennessee, Inc.

Roger Alden Stone, Memphis, Tennessee, for Appellee/Defendant, Dealer's Automobile
Auction of the South, LLC.

                                   MEMORANDUM OPINION 1

        Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction, because we could find nothing in the record reflecting that the trial court

       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
adjudicated any of the claims set forth in the Complaint filed by Appellant Tina L. Milam in
the trial court on May 10, 2012. Also, the order appealed does not appear to fall within the
provisions of Tennessee Code Annotated section 29-5-319.2 Specifically, the order appealed
granted the motion to compel arbitration filed by Appellee Titlemax of Tennessee, Inc., but
Tennessee Code Annotated section 29-5-319 does not provide for an appeal of an order
granting a motion to compel arbitration.

        Thus, by Order entered on January 30, 2013, this Court directed Appellant to obtain
entry of a final judgment in the trial court within ten (10) days of the entry of that Order or
else show cause why this appeal should not be dismissed for failure to appeal an appealable
order or judgment, within fifteen (15) days from the entry of that Order. Appellant submitted
a response to our Order on February 19, 2013, which appears to assert that the order appealed
is a final judgment, but alternatively requests interlocutory review of this matter pursuant to
Rule 9 of the Tennessee Rules of Appellate Procedure or extraordinary review pursuant to
Rule 10 of the Tennessee Rules of Appellate Procedure.

        Rule 3 of the Tennessee Rules of Appellate Procedure provides that, if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990). The order appealed
in this matter is clearly not a final judgment and Tennessee Code Annotated section 29-5-319

       2
           Tennessee Code Annotated section 29-5-319 provides:

        (a) An appeal may be taken from:

                 (1) An order denying an application to compel arbitration made under §
                 29-5- 303;

                 (2) An order granting an application to stay arbitration made under § 29-5-
                 303(b);

                 (3) An order confirming or denying confirmation of an award;

                 (4) An order modifying or correcting an award;

                 (5) An order vacating an award without directing a re-hearing; and

                 (6) A judgment or decree entered pursuant to the provisions of this part.

        (b) The appeal shall be taken in the manner and to the same extent as from orders or
        judgments in a civil action.

T. C. A. § 29-5-319.
does not provide for an appeal of an order granting a motion to compel arbitration.
Moreover, we decline to grant interlocutory or extraordinary review of this matter.
Accordingly, this appeal must be dismissed for lack of jurisdiction.

                                         Conclusion

       Because the trial court has not yet entered a final judgment, the appeal is dismissed
without prejudice and the case remanded to the trial court for further proceedings consistent
with this Opinion. Should a new appeal be filed, the Clerk of this Court shall, upon request
of either party, consolidate the record in this appeal with the record filed in the new appeal.
Costs of this appeal are taxed to the appellant, Tina L. Milam, for which execution may issue
if necessary.

                                           PER CURIAM